

Exhibit 10.1


OMNIBUS AMENDMENT
 
This AMENDMENT (this “Amendment”), dated as of November 24th, 2008, is entered
into by and among TRUE NORTH ENERGY CORPORATION, a Nevada corporation (“TNEC”)
and ICF ENERGY CORPORATION, a Texas corporation (“ICF”, and together with TNEC,
each a “Company” and collectively the “Companies”), LV Administrative Services,
Inc., as administrative and collateral agent (“LV”) for each of VALENS OFFSHORE
SPV I, LTD., a Cayman Islands company (“Valens Offshore I”), VALENS OFFSHORE SPV
II, CORP., a Delaware corporation (“Valens Offshore II”), VALENS U.S. SPV I,
LLC., a Delaware company (“Valens US”) and PSOURCE STRUCTURED DEBT LIMITED, a
Guernsey company (“Psource” and together with Valens Offshore I, Valens Offshore
II and Valens US, the “Holders” and each a “Holder”) for the purpose of amending
certain terms of (i) that certain Amended and Restated Secured Term Note, dated
as of March 31, 2008 issued by the Companies in favor of Valens Offshore II (as
further amended, restated, modified and/or supplemented from time to time, the
“First March 2008 Amended and Restated Term Note”) and (ii) that certain Amended
and Restated Secured Term Note, dated as of March 31, 2008 issued by the
Companies in favor of Valens US and subsequently assigned in part to Valens
Offshore I and PSource (as further amended, restated, modified and/or
supplemented from time to time, the “Second March 2008 Amended and Restated Term
Note”, together with the First March 2008 Amended and Restated Term Note, the
“March Term Notes” and each, a “March Term Note”). References is also made to
that Securities Purchase Agreement, dated as of September 18, 2007 by and among
the Companies, Valens US and the purchasers from time to time party thereto (as
amended, restated, modified and/or supplemented from time to time, the “Purchase
Agreement”). Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in each of the respective March Term Notes and
the Purchase Agreement, as applicable.
 
WHEREAS, the Company and Holders, as applicable have agreed to make certain
changes to each of the March Term Notes as set forth herein.
 
NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1. Each applicable Holder of each March Term Note hereby agrees that in respect
of each March Term Note, for the period commencing on November 3, 2008 through
and including December 1, 2008 (the “Deferred Repayment Period”), the Companies
shall not be required to make the regularly scheduled Monthly Amount payments on
any Amortization Date falling within the Deferred Repayment Period pursuant to
the terms of Section 1.3 of such March Term Note (a “Deferred Payment”). All
regularly scheduled Monthly Amount payments that would otherwise be payable on
each March Term Note during the Deferred Repayment Period shall instead be
payable in full on the earlier to occur of (i) the Maturity Date or (ii) the
date upon which all of the Obligations arising under any March Term Note shall
be declared due and payable or is otherwise paid in full. From and after January
1, 2009, regularly scheduled Monthly Amount payments under each March Term Note
shall be due and payable in accordance with the terms of such applicable March
Term Note. Notwithstanding the foregoing, TNEC hereby covenants and agrees to
provide to the Agent the calculation, in reasonable detail, of each Deferred
Payment promptly, but in no event more than five (5) days following the
applicable Amortization Date.


--------------------------------------------------------------------------------







2. TNEC hereby agrees that it shall upon execution of this Amendment issue to
(i) Valens Offshore I, 399,787 shares (“Valens Offshore I Shares”) of TNEC’s
common stock, par value $0.0001 (the “Common Stock”), (ii) Valens Offshore II,
1,109,964 shares of Common Stock (the “Valens Offshore II Shares”), (iii) Valens
US, 121,027 shares of Common Stock (the “Valens US Shares”) and (iv) PSource,
591,446 shares of Common Stock (the “PSource Shares” and together with the
Valens Offshore I Shares, the Valens Offshore II Shares and the Valens US
Shares, the “Shares”). The parties hereto agree that the fair market value of
the Shares (as reasonably determined by the parties) hereunder is hereby
designated as additional interest. The parties hereto further agree to file all
applicable tax returns in accordance with such characterizations set forth
above, treating each obligation to each Holder as a separate obligation, and
shall not take a position on any tax return or in any judicial or administrative
proceeding that is inconsistent with such characterization. Notwithstanding the
foregoing, nothing contained in this paragraph shall, or shall be deemed to,
modify or impair in any manner whatsoever the Company’s Obligations from time to
time owing to the Holders under the March Term Notes.


3. The Amendment set forth above shall be effective as of the date first written
above written (the “Amendment Effective Date”) on the date when (i) each of the
Companies, the Agent and the Holders shall have executed and each of the
Companies shall have delivered to Agent its respective counterpart to this
Amendment and (ii) TNEN shall have delivered to Agent the original stock
certificates evidencing the Shares.
 
4. Except as specifically amended herein, the March Term Notes and all other
documents, instruments and agreements entered into in connection therewith (the
“Other Documents”) shall remain in full force and effect, and are hereby
ratified and confirmed. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy, nor
constitute a waiver of any provision of any of the March Term Notes or any of
the Other Documents. This letter agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns and shall be governed by and construed in
accordance with the laws of the State of New York.


5. The Companies hereby represent, warrant and covenant to the Holders that (i)
no Event of Default exists on the date hereof, (ii) on the date hereof, all
representations, warranties and covenants made by the Companies, directly or
indirectly in connection with the issuance by the Companies to the Holders of
the March Term Notes are true, correct and complete and (iii) on the date
hereof, all of the Company’s covenant requirements have been met.


6. TNEC further covenants and agrees that (i) except as disclosed in TNEC’s
Exchange Act Filing and other than shares which may be granted pursuant to this
Amendment or the Other Documents, there are no outstanding options, warrants,
rights (including conversion or preemptive rights and rights of first refusal),
proxy or stockholder agreements, or arrangements or agreements of any kind for
the purchase or acquisition from TNEC of any of its securities, (ii) the
issuance of the Shares will not result in a change in the price or number of any
securities of TNEC outstanding under anti-dilution or other similar provisions
contained in or affecting any

2

--------------------------------------------------------------------------------



such securities, (iii) all issued and outstanding shares of Common Stock have
been duly authorized and validly issued and are fully paid and nonassessable,
(iv) the rights, preferences, privileges and restrictions of the Common Stock
are as stated in the TNEC’s Certificate of Incorporation as amended through the
date hereof, (v) the Shares are validly issued, fully paid and nonassessable,
and will be free of any liens or encumbrances, (vi) the Shares are not subject
to any preemptive rights or rights of first refusal that have not been properly
waive or complied with, (vii) all issued and outstanding shares of TNEC’s
capital stock have been and shall be issued in compliance with all applicable
state and federal laws concerning the issuance of securities, and (viii) it will
cooperate with the Holders in connection with all resales pursuant to Rule 144
under the Securities Act of 1933, as amended and provide legal opinions
necessary to allow such resales.



3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Companies, the Agent and each Holder has caused this
Amendment to be signed in its name effective as of this 24th day of November
2008.
 
TRUE NORTH ENERGY CORPORATION
 
By: /s/ John Folnovic                          
Name: John Folnovic
Title: President and CEO


ICF ENERGY CORPORATION
 
By: /s/ John Folnovic                          
Name: John Folnovic
Title: President


VALENS OFFSHORE SPV I, LTD.
By: Valens Capital Management, LLC, its investment manager


By: /s/ Patrick Regan                       
Name: Patrick Regan
Title: Authorized Signatory
 
VALENS OFFSHORE SPV II, CORP.
By: Valens Capital Management, LLC, its investment manager


By: /s/ Patrick Regan                       
Name: Patrick Regan
Title: Authorized Signatory
 
VALENS U.S. SPV I, LLC
By: Valens Capital Management, LLC, its investment manager


By: /s/ Patrick Regan                       
Name: Patrick Regan
Title: Authorized Signatory
 
PSOURCE STRUCTURED DEBT LIMITED
By: PSource Capital Limited, its investment consultant


By: /s/ Soondra Appavoo                
Name: Soondra Appavoo
Title: Managing Director
 
LV ADMINISTRATIVE SERVICES, INC.
 
By: /s/ Patrick Regan                       
Name: Patrick Regan
Title: Authorized Signatory
 
4

--------------------------------------------------------------------------------

